Per Curiam.
Affirmed., The trial court did not abuse its discretion in allowing a witness to testify who was disclosed after the deadline set in the pre-trial order. See Binger v. King Pest Control, 401 So.2d 1310 (Fla. 1981). The use of the' late disclosed witness (the loan servicer) did not “substantially endanger the fairness of the proceeding,” particularly because her testimony was largely cumulative of the testimony from the witness for the current loan servicer. Id. at 1314. We also conclude that the appellee proved standing through the testimony of the loan servicer and the documents introduced, including the pooling service agreement. See Bolous v. U.S. Bank Nat’l Ass’n, No. 4D15-2608, 2016 WL 6476320 (Fla. 4th DCA Nov. 2, 2016).
Warner, Gross and Forst, JJ., concur.